COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Charlie Thomas Chevrolet, Ltd d/b/a Champion Chevrolet Gulf
                           Freeway v. Genaro Martinez

Appellate case number:     01-17-00830-CV

Trial court case number: 2012-27666

Trial court:               164th District Court of Harris County

        A response to appellee’s motion for rehearing, motion for en banc reconsideration, and
request for oral argument is requested. Any response shall be filed within twenty-one days of the
date of this order.

Judge’s signature:     /s/ Richard Hightower
                      Acting individually  Acting for the Court


Date: October 1, 2019